DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action has been issued in response to amendment filed on 04/09/2021.  Claims 1-3, 10, 13, 18-19 have been amended.  Claims 1-23 are pending in this Office Action.  Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2004/0054691) further in view of Reed (US 2009/0119250).
With respect to claim 1, Sharma discloses a method, comprising: 
receiving, with a server, a plurality of business listings, each listing of the plurality of business listings including information identifying a respective business entity
(Sharma: para.[0049] and fig. 6B: business listing tables, each business listing table stores the actual business directory ; 
associating, within a memory associated with the server, an identifier with each listing of the plurality of business listings, each respective identifier being indicative of information included in listings of the plurality of listings associated with the respective identifier
(Sharma: para.[0049] and fig. 6B: business listing tables, each business listing table stores the actual business directory listing information such as COMPANY_NAME and ID (≈ identifier)); 
receiving, with the server and via a network, a first query, the first query including a word 
(Sharma: para.[0008], [0026]-[0027], [0050] and fig. 1-2: the request/query (≈ first query) having parameters is sent from user/client 10 to the dispatcher 110); 
generating, with the server, a second query based at least in part on the first query and on a query rule set stored within the memory, the second query including at least one word included in the first query
(Sharma: para.[0008], [0021], [0026]-[0027], [0050] and fig. 1-2: the request/query (≈ first query) is parsed and the database/sql query (≈ second query) is created, the SQL query is structured query language used to manage and access data in database for example of the particular request for looking up a listing by business name, or category name, or combination of business name and category, such as  business name “Pizzico” in select businessname from table wherein conditions” is the query format rules to retrieve business name from a table with some conditions); 
comparing the second query with at least a first subset of business listings included in the plurality of business listings
(Sharma: para.[0008], [0021]-[0022], [0026]-[0027],[0030]-[0031] and fig. 1-3: the particular request for looking up a listing for matching by business name, or category name, or combination of business name and category, such as  business name “Pizzico” in category “restaurant”, so there is the comparing of the business name and category in the sql query to the business listing) ; 
receiving, with the server and via the network, metadata comprising contextual information associated with the first query, wherein the metadata is received without user input
(Sharma: para.[0034], [0020]-[0021]: the location from GPS (≈ contextual information), which received without user input, is used as one of initial search parameters, the “Mercedes-Benz” or “Pizzico” and location are used to searching); 

(Sharma: para.[0008], [0020]-[0021]: the particular request for looking up a listing for matching by business name, or category name, or combination of business name and category, such as  business name “Pizzico” in category “restaurant” and location from GPS, and the results (≈ the second subset of business listings) are returned and presented to the user/client).  
Though Sharma discloses the second subset of business listings configured to be displayed to the user.  However, Sharma does not mention the business listings configured to be displayed in a ranked order, wherein the ranked order is based at least in part on respective levels of relatedness between the second query and each listing included in the second subset of business listings. 
Reed discloses business listings configured to be displayed in a ranked order, wherein the ranked order is based at least in part on respective levels of relatedness between the second query and each listing included in the second subset of business listings
(Reed: abstract, para.[0009],[0032], [0034], claim 1: the ranking said one or more listings based on one or more indicators associated with the listings and presenting one or more ranked listings to the user, wherein the indicators comprising category indicator and geographical indicator).

Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sharma teaches information included in a listing of the plurality of business listings comprises text describing at least one of goods and services lee@hayes pUC 509-322-925640 AttyDocketfN. 8161-0022USprovided by a particular business entity identified by the information included in the listing (Sharma: para.[0003],[0023]), the method further comprising: identifying, with the server, a deficiency in the information included in the listing; and augmenting, with the server and in response to the identifying, the information included in the listing with additional information retrieved via an automated search (Sharma: para.[0026]).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sharma teaches associating an identifier with each listing of the plurality of business listings comprises associating a first identifier with a first listing of the plurality of business listings, the method further comprising: associating, within the memory, a second listing of the plurality of business listings with the first identifier; and associating, within the memory, a second identifier different from the first identifier with a third listing of the plurality of business listings, wherein the second identifier is indicative of information included in the third listing, and the first and second identifiers are generated by the server (Sharma: para.[0049], fig.6b: ID as .  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sharma teaches the first query comprises one of text entered by a user via an electronic device remote from the server (Sharma: para.[0008], [0020]: user enter query parameter into client).
However, Sharma does not disclose a voice command entered by the user via the electronic device.  
Reed discloses a voice command entered by the user via the electronic device
(Reed: abstract, para.[0009]: voice request from a user).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Reed’s teaching into Sharma’s teaching to provide the ranked business listings to the user in responding to the searching for the business listings, wherein the ranking of business listings based on the category and the proximate of and business location as suggested by Reed’s teaching (See abstract and para.[0032]-[0034]).
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sharma teaches the first query comprises a first word and a second word, the first word and the second word are arranged in a first order in the first query such that the first word precedes the second word, and the query rule set comprises a command executable by the server to maintain the first word and the second word in the first order in the second query (Sharma: para.[0021]).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1. However Sharma teaches limitation in claim 7. 
Reed teaching comparing the second query includes determining a plurality of relatedness values, each value of the plurality of relatedness values being indicative of a level of relatedness between the second query and a respective listing included in the second subset of business listings, and the second subset of business listings is selected based at least in part on the plurality of relatedness values (para.[0035]-[0038], [0050]-[0053]).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine  Reed’s teaching into Sharma’s teaching to provide the ranked business listings to the user in responding to the searching for the business listings, wherein the ranking of business listings based on the category and the proximate of and business location as suggested by Reed’s teaching (See abstract and para.[0032]-[0034]).
Claim 8 is rejected for the reasons set forth hereinabove for claim 7. However Sharma teaches limitation in claim 8. 
Reed teaching selecting the second subset of business listings includes selecting a first business listing having a highest value of the plurality of relatedness values, and selecting a second business listing having a sequentially second highest value of the plurality of relatedness values(para.[0053]).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine  Reed’s teaching into Sharma’s teaching to provide the ranked business listings to the user in responding to the searching for the 
  Claim 9 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sharma teaches the comparing the second query includes lee@hayes plic 509.322.925642 AttyDocket No. S161-0022USmatching at least one word included in the second query with a corresponding word of a particular business listing included in the first subset of business listings (Sharma: para.[0021], [0026]-[0027],[0030]-[0031]). 
However, Sharma does not disclose other limitation in claim 9.
Reed teaches determining a relatedness value corresponding to the particular business listing based at least partly on matching the at least one word (Reed: para. [0050]-[0051]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Reed’s teaching into Sharma’s teaching to provide the ranked business listings to the user in responding to the searching for the business listings, wherein the ranking of business listings based on the category and the proximate of and business location as suggested by Reed’s teaching (See abstract and para.[0032]-[0034]).
Claim 10 is rejected for the reasons set forth hereinabove for claim 1.  Sharma does not disclose other limitation in claim 10. 
Reed teaching and omitting a business listing from the second subset of business listings based at least in part on the contextual information (Reed: para.[0050]-[0051]).  

Claim 11 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sharma teaches receiving, with the server and via the network, an indication of a selection of one of the business listings included in the second subset of business listings, and storing, in the memory and at least partly in response to receiving the indication, information indicative of: the first query, the second subset of business listings, and the selection (Sharma: para.[0007]-[0008], [0037]).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 11 and furthermore Sharma teaches adding text included in the second query to the one of the business listings at least partly in response to receiving the indication (Sharma: para.[0007]-[0008], [0037]).  
With respect to claim 13, Sharma discloses a system, comprising:
a server; and  lee@hayes plic 509.322.925643 AttyDocket No. S161-0022USmemory associated with the server, the memory storing a plurality of business listings and instructions which, when executed by the server, cause the server to perform operations including: 
associating, within the memory, an identifier with the plurality of business listings, the identifier being indicative of information included in the plurality of business listings
; 
receiving, via a network, a first query, the first query including a word
(Sharma: para.[0008], [0026]-[0027], [0050] and fig. 1-2: the request/query (≈ first query) having parameters is sent from user/client 10 to the dispatcher 110); 
generating a second query based at least in part on the first query and on a query rule set stored within the memory, the second query including at least one word included in the first query
(Sharma: para.[0008], [0021], [0026]-[0027], [0050] and fig. 1-2: the request/query (≈ first query) is parsed and the database/sql query (≈ second query) is created, the SQL query is structured query language used to manage and access data in database for example of the particular request for looking up a listing by business name, or category name, or combination of business name and category, such as  business name “Pizzico” in category “restaurant” in Nashue, N.H., the SQL query should be: select businessname from table wherein businessname = Pizzico and category = restaurant and city = Nashue from, wherein “select businessname from table wherein conditions” is the query format rules to retrieve business name from a table with some conditions); 

(Sharma: para.[0034], [0020]-[0021]: the location from GPS (≈ contextual information), which received without user input, is used as one of initial search parameters, the “Mercedes-Benz” or “Pizzico” and location are used to searching); 
selecting a subset of business listings included in the plurality of business listings, wherein the subset of business listings is selected based at least in part on the second query and the contextual information; and providing the subset of business listings via the network such that the subset of business listings is configured to be displayed
 (Sharma: para.[0008], [0021], [0026]-[0027],[0030]-[0031] and fig. 1-3: the particular request for looking up a listing by business name, or category name, or combination of business name and category, such as  business name “Pizzico” in category “restaurant” and location from GPS, and the results (≈ the second subset of business listings) are returned and presented to the user/client, so there is the comparing of the business name and category in the sql query to the business listing, and the results (≈ the second subset of business listings) are returned and presented to the user/client).  
Though Sharma discloses the second subset of business listings configured to be displayed to the user.  However, Sharma does not mention the business listings 
Reed discloses business listings configured to be displayed in a ranked order, wherein the ranked order is based at least in part on respective levels of relatedness between the second query and each listing included in the subset of business listings
(Reed: abstract, para.[0009],[0032], [0034], claim 1: the ranking said one or more listings based on one or more indicators associated with the listings and presenting one or more ranked listings to the user, wherein the indicators comprising category indicator and geographical indicator).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Reed’s teaching into Sharma’s teaching to provide the ranked business listings to the user in responding to the searching for the business listings, wherein the ranking of business listings based on the category and the proximate of and business location as suggested by Reed’s teaching (See abstract and para.[0032]-[0034]).
 Claim 14 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Sharma teaches the operations further include identifying, with the server, a deficiency in the information included in the listing; and augmenting, with the server and in response to the identifying, the information included in the listing with additional information retrieved via an automated search (Sharma: para.[0026]).  
Claim 15 is rejected for the reasons set forth hereinabove for claim 13. However Sharma teaches limitation in claim 15. 
Reed teaching the operations further include lee@hayes pUC 509-322-925644 AttyDocketfN. 8161-0022USdetermining a plurality of relatedness values, each value of the plurality of relatedness values being indicative of a level of relatedness between the second query and a respective listing included in the subset of business listings, and wherein selecting the subset of business listings includes selecting a first business listing having a highest value of the plurality of relatedness values, and selecting a second business listing having a sequentially second highest value of the plurality of relatedness values (para.[0035]-[0038], [0050]-[0053]).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Reed’s teaching into Sharma’s teaching to provide the ranked business listings to the user in responding to the searching for the business listings, wherein the ranking of business listings based on the category and the proximate of and business location as suggested by Reed’s teaching (See abstract and para.[0032]-[0034]).
 Claim 16 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Sharma teaches the operations further include receiving, via the network, an indication of a selection of one of the business listings included in the subset of business listings; receiving, via the network, a request for information related to the one of the business listings; and providing, via the network, the identifier at least partly in response to the request (Sharma: para.[0007]-[0008], [0037]).
Claim 17 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Sharma teaches the operations further include receiving, via the network, an indication of a selection of one of the business listings included in the subset of business listings; storing, in the memory and at least partly in response to receiving the indication, information indicative of: the first query, the subset of business listings, and the selection; and  lee@hayes plic 509.322.925645 AttyDocket No. S161-0022USmodifying the one of the business listings at least partly in response to receiving the indication (Sharma: para.[0007]-[0008], [0037]).
With respect to claim 18, Sharma discloses a system, comprising: 
a server in communication with a network; and memory associated with the server, the memory storing a plurality of business listings and instructions which, when executed by the server, cause the server to perform operations including: 
associating, within the memory, at least one identifier with each listing of the plurality of business listings
Sharma: para.[0049] and fig. 6B: business listing tables, each business listing table stores the actual business directory listing information such as COMPANY_NAME and ID (≈ identifier)); 
receiving, via the network and from an electronic device remote from the server, a first query associated with the plurality of business listings
(Sharma: para.[0008], [0026]-[0027], [0050] and fig. 1-2: the request/query (≈ first query) having parameters is sent from user/client 10 to the dispatcher 110); 

(Sharma: para.[0034], [0020]-[0021]: the location from GPS (≈ contextual information), which received without user input, is used as one of initial search parameters, the “Mercedes-Benz” or “Pizzico” and location are used to searching); 
generating a second query based at least in part on the first query and on a query rule set stored within the memory, the second query including at least one word included in the first query
(Sharma: para.[0008], [0021], [0026]-[0027], [0050] and fig. 1-2: the request/query (≈ first query) is parsed and the database/sql query (≈ second query) is created, the SQL query is structured query language used to manage and access data in database for example of the particular request for looking up a listing by business name, or category name, or combination of business name and category, such as  business name “Pizzico” in category “restaurant” in Nashue, N.H., the SQL query should be: select businessname from table wherein businessname = Pizzico and category = restaurant and city = Nashue from, wherein “select businessname from table wherein conditions” is the query format rules to retrieve business name from a table with some conditions); 

(Sharma: para.[0008], [0021]-[0022], [0026]-[0027],[0030]-[0031] and fig. 1-3: the particular request for looking up a listing by business name, or category name, or combination of business name and category, such as  business name “Pizzico” in category “restaurant” and within distance…, so there is the comparing of the business name and category in the sql query to the business listing, and the results (≈ the second subset of business listings) are returned and presented to the user/client).
Though Sharma discloses the second subset of business listings configured to be displayed to the user.  However, Sharma does not mention the business listings configured to be displayed in a ranked order, wherein the ranked order is based at least in part on respective levels of relatedness between the second query and each listing included in the second subset of business listings.
Reed discloses business listings configured to be displayed on the electronic device in a ranked order, wherein the ranked order is based at least in part on respective levels of relatedness between the second query and each listing included in the subset of business listings
.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Reed’s teaching into Sharma’s teaching to provide the ranked business listings to the user in responding to the searching for the business listings, wherein the ranking of business listings based on the category and the proximate of and business location as suggested by Reed’s teaching (See abstract and para.[0032]-[0034]).
 Claim 19 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Sharma teaches the contextual information includes at least one of a geographic location of the electronic device, a time of day at which the first query was received at the electronic device, an indication of time included in the first query, and an indication of an event included in the first query (Sharma: claims 1, 4-7, para.[0021]-[0022]). 
 Claim 20 is rejected for the reasons set forth hereinabove for claim 19.
Though Sharma discloses limiting the search “within distance”.  However, Sharma does not explicitly disclose the operations further include omitting a business listing from the subset of business listings based at least in part on the contextual information.  
(para.[0050]-[0051]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Reed’s teaching into Sharma’s teaching to provide the ranked business listings to the user in responding to the searching for the business listings, wherein the ranking of business listings based on the category and the proximate of and business location as suggested by Reed’s teaching (See abstract and para.[0032]-[0034]).

 Claim 21 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sharma teaches identifying a pattern associated with pages of a website; identifying the pages of the website as including product information or service information based at least in part on the pattern; and forming at least one business listing using the product information or the service information.  
 Claim 22 is rejected for the reasons set forth hereinabove for claim 21 and furthermore Sharma teaches the pattern is based on at least one of page density, page weight, or page format (para.[0026]).  
 Claim 23 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Sharma teaches identifying a pattern associated with text included in a page of a website, the pattern indicating contact information associated with a first business entity corresponding to the website; and adding the contact information to a (para.[0023], [0026]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2004/0054691) further in view of Reed (US 2009/0119250) and further in view of Shukla et al. (US 8,346,791).
 Claim 5 is rejected for the reasons set forth hereinabove for claim 1. However Sharma teaches limitation in claim 5. 
Shukla teaches the query rule set comprises a list of stop words, and generating the second query comprises removing a stop word included in the list of stop words from the first query (Shukla: col.8 lines 57-67, col.9 lines 1-2).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Shukla’s teachings into Sharma’s teaching to provide augmentation queries which additional information such as location from which the queries are received and the language of the queries are used to identify the stored augmentation queried as suggested by Shukla’s teaching (See abstract).


Response to Amendment
Claims 2-3, and 19 have been amended to overcome the 35 USC 112, second paragraph rejections.  The 35 USC 112, second paragraph rejections of claims are withdrawn.
 Applicant’s arguments that Sharma does not disclose “receiving, with the server and via the network, metadata comprising contextual information associated with the first query, wherein the metadata is received without user input” and “selecting, based at least in part on the comparing and the contextual looking up a listing for matching by business name, or category name, or combination of business and category name.  In order to find you the matching in the listing, it should be a comparing of business name and category in the sql query to the business listing. Thus, Sharma discloses the limitations. 

Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 

The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Krumm et al. (US 2007/0006098) discloses a location component determines location data of a wireless communication device of an user. A context component accesses the context data based on the location data, to define a context related to the device 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





06/24/2021